Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133986(55)(58)(61)                                                                                     Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  CARL STONE and NANCY STONE,
           Plaintiffs-Appellees,
                                                                    SC: 133986
  v                                                                 COA: 265048
                                                                    Jackson CC: 03-001912-NH
  DAVID A. WILLIAMSON, M.D., JACKSON
  RADIOLOGY CONSULTANTS, P.C., and
  W.A. FOOTE MEMORIAL HOSPITAL,
             Defendants-Appellants.
  ________________________________________


         On order of the Chief Justice, motions by Roy Waddell, M.D., Citizens for Better
  Care and Michigan Association for Justice for leave to file briefs amicus curiae in this
  case are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk